United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2062
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Timothy K. Jokubeit

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 13, 2018
                               Filed: March 16, 2018
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Timothy Jokubeit directly appeals the sentence the district court1 imposed after
he pled guilty to child pornography offenses, pursuant to a plea agreement containing

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
an appeal waiver. His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver.

       We conclude that the appeal waiver is enforceable. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (validity and applicability of appeal waiver is
reviewed de novo). The record shows that Jokubeit entered into the plea agreement
and the appeal waiver knowingly and voluntarily, the arguments on appeal fall within
the scope of the waiver, and no miscarriage of justice would result from enforcing the
waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).
Finally, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no non-frivolous issues for appeal outside the scope of the waiver.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss this appeal.
                       ______________________________




                                         -2-